



Exhibit 10.1
RETENTION AGREEMENT
This Retention Agreement (this “Agreement”), dated as of October 18, 2019, is
made and entered into by and between Mark Langer (“Executive”) and Urban Edge
Properties, a Maryland real estate investment trust (together with its
affiliates, the “Company”), with its principal offices at 888 Seventh Avenue,
New York, New York 10106.
Recitals
Although the Company anticipates the continuation of a mutually rewarding
employment relationship with Executive, the compensation committee (the
“Committee”) of the board of trustees of the Company (the “Board”) believes that
it is in the best interests of the Company and its shareholders to provide
Executive with certain assurances in the event of the occurrence of a
termination of Executive’s employment with the Company. The Committee recognizes
that the possibility of a termination can be a distraction to Executive and,
accordingly, has determined that it is in the best interests of the Company and
its shareholders to ensure that the Company will have the continued dedication
and objectivity of Executive, notwithstanding the possibility or occurrence of
such an event.
NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth below, the parties hereby agree as follows:
Agreement
1.Position and Duties; Target Compensation; Additional Benefits. Executive’s
position, target compensation and additional benefits will be as set forth
below, subject to Section 1(d).


(a)Position and Duties. Executive will serve as Executive Vice President and
Chief Financial Officer of the Company and report to the Company’s Chief
Executive Officer. Executive will have those powers and duties normally
associated with the position of Executive Vice President and Chief Financial
Officer and such other powers and duties as may be prescribed by or at direction
of the Chief Executive Officer or the board of directors of the Company (the
“Board”), provided that such other powers and duties are consistent with
Executive’s position as Executive Vice President and Chief Financial Officer of
the Company. Executive will devote substantially all of his working time,
attention and energies during normal business hours (other than absences due to
illness or vacation) to the performance of his duties for the Company and its
affiliates. Without the consent of the Board, during the Employment Period,
Executive will not serve on the board of directors, trustees or any similar
governing body of any for-profit entity (with the exception of any entity which
has been disclosed to the Company on a list provided to the Company by the
Executive coincident with the execution of this Agreement). Notwithstanding the
above, Executive will be permitted, to the extent such activities do not
substantially interfere with the performance by Executive of his duties and
responsibilities hereunder or violate Section 7(a), (b) or (c) of this
Agreement, to (i) manage Executive’s (and his immediate family’s) personal,
financial and legal affairs, and (ii) serve on civic or charitable boards or
committees (it being expressly understood and agreed that Executive’s continuing
to serve on the board and/or committees on which Executive is serving, or with
which Executive is otherwise associated, as of the effective date of this
Agreement (each of which has been disclosed to the Company on a list provided to
the Company by Executive coincident with the execution of this Agreement), will
be deemed not to interfere with the performance by Executive of his duties and
responsibilities under this Agreement).


(b)Target Compensation. Executive’s target compensation will consist of the
following:


(i)Base Salary. A base salary at the rate of $575,000 per year, paid in
approximately equal installments in accordance with the Company’s customary
payroll practices.


(ii)Annual Short-Term Incentive Bonus. An annual short-term incentive bonus
ranging from 50% of annual base salary (if threshold performance is achieved) to
100% of annual base salary (if target performance is achieved) to 175% of annual
base salary (if maximum performance is achieved) pursuant to certain
pre-established Company and individual-specific performance metrics established
by the compensation committee of the Board. The annual short-term incentive
bonus earned for a year, if any, shall be paid to Executive in cash and/or
equity awards, in the sole discretion of the Company, within 90 days after the
end of the applicable fiscal year. If all or part of the annual short-term
incentive bonus is paid in equity awards, such equity awards shall consist of
common shares of the Company, restricted common shares of the Company, long-term
incentive plan units in Urban Edge Properties LP, or the equivalent of such
securities, in each case, that vest ratably over no more than three years from
the date of grant.


(iii)Long-Term Incentive Awards. For each fiscal year, annual long-term
incentive compensation with a value at target performance levels of no less than
$871,375.


(c)Additional Benefits. Executive is eligible to receive from the Company within
30 days following receipt from Executive of written evidence of premiums paid by
Executive for life, disability and/or similar insurance policies, reimbursement
for the amount of such premiums in an amount not to exceed $30,000 in any
calendar year.


(d)At-Will Employment. Executive’s employment is at-will and the Company may
terminate the employment relationship at any time for any reason or for no
reason as set forth in Section 2, or modify Executive’s title, duties,
compensation (and compensation targets) and any additional benefits at any time,
in its sole and absolute discretion; provided that any such modification remains
subject to Executive’s right to terminate his employment for Good Reason
pursuant to Section (2)(d) below.


(e)Expenses. The Company will promptly reimburse Executive for all reasonable
business expenses upon the presentation of reasonably itemized statements of
such expenses in accordance with the Company’s policies and procedures now in
force or as such policies and procedures may be modified with respect to all
senior executive officers of the Company.


(f)Vacation. Executive will be entitled to four weeks of vacation annually.







--------------------------------------------------------------------------------





2.Reasons for Termination. Executive’s employment with the Company may or will
be terminated under the following circumstances:


(a)Death. Executive’s employment will terminate upon his death.


(b)Disability. If, as a result of Executive’s incapacity due to physical or
mental illness, Executive shall have been substantially unable to perform his
duties to the Company for a continuous period of 180 days, the Company may
terminate Executive’s employment for “Disability”.


(c)Cause. The Company may terminate Executive’s employment for Cause. For
purposes of this Agreement, the Company will have “Cause” to terminate
Executive’s employment upon Executive’s:


(i)conviction of, or plea of guilty or nolo contendere to, a felony;


(ii)willful and continued failure to use reasonable best efforts to
substantially perform his duties to the Company (other than such failure
resulting from Executive’s incapacity due to physical or mental illness or
subsequent to the issuance of a Notice of Termination (as defined in Section 3)
by Executive for Good Reason (as defined in Section 2(d)) that Executive fails
to remedy to the reasonable satisfaction of the Company within 30 days after
written notice is delivered by the Company to Executive that sets forth in
reasonable detail the basis of Executive’s failure to use reasonable best
efforts to substantially perform his duties to the Company; or


(iii)willful misconduct (including, but not limited to, a willful breach of the
provisions of Section 7) that is or may reasonably be expected to have a
material adverse effect on the reputation or interests of the Company.


For purposes of this Section 2(c), no act, or failure to act, by Executive will
be considered “willful” if taken or omitted in the good faith belief that the
act or omission was in, or not opposed to, the best interests of the Company.
(d)Good Reason. Executive may terminate his employment with the Company for
“Good Reason” within 90 days after Executive has actual knowledge of the
occurrence, without the written consent of Executive, of one of the following
events that has not been cured within 30 days after written notice thereof has
been given by Executive to the Company setting forth in reasonable detail the
basis of the event (provided that such notice must be given to the Company
within 30 days of the Executive becoming aware of such condition):


(i)(A) a material reduction by the Company in Executive’s base salary, annual
bonus opportunity or the aggregate level of employee benefits made available to
Executive under this Agreement or (B) a material diminution in Executive’s
position, title, authority, duties or responsibilities;


(ii)a relocation of Executive’s location of employment to a location outside of
Manhattan, New York or, for the Paramus, New Jersey office, a location more than
30 miles outside Paramus, New Jersey; or


(iii)the Company’s material breach of any provision of this Agreement, which
will be deemed to include, but shall not be limited to, (a) the failure of a
successor to the Company to assume this Agreement in accordance with Section
9(a), and (b) a material change in the Executive’s reporting relationship such
that Executive no longer reports to the Chief Executive Officer of the Company.


Executive’s continued employment during the 90-day period referred to above in
this paragraph (d) shall not constitute consent to, or a waiver of rights with
respect to, any act or failure to act constituting Good Reason hereunder.
(e)Without Cause. The Company may terminate Executive’s employment without Cause
by providing Executive with a Notice of Termination.


(f)Without Good Reason. Executive may terminate his employment without Good
Reason by providing the Company with a Notice of Termination.


3.Termination Procedure.


(a)Notice of Termination. Any termination of Executive’s employment with the
Company by the Company or by Executive (other than termination pursuant to
Section 2(a)) will be communicated by written Notice of Termination to the other
party hereto in accordance with Section 10. For purposes of this Agreement, a
“Notice of Termination” means a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated if the
termination is based on Sections 2(b), (c) or (d).


(b)Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated pursuant to Section 2(a) (Death), the date of his
death, (ii) if Executive’s employment is terminated pursuant to Section 2(b)
(Disability), the date set forth in the Notice of Termination, and (iii) if
Executive’s employment is terminated for any other reason, the date on which a
Notice of Termination is given or any later date (within 30 days after the
giving of such Notice of Termination) set forth in such Notice of Termination;
provided, however, that if such termination is due to a Notice of Termination by
Executive, the Company shall have the right to accelerate such Notice of
Termination and make the Date of Termination the date of the Notice of
Termination or such other date prior to the Executive’s intended Date of
Termination as the Company deems appropriate, which acceleration shall in no
event be deemed a termination by the Company without Cause or constitute Good
Reason.


(c)Removal from any Boards and Position. Upon the termination of Executive’s
employment with the Company for any reason, he shall be deemed to resign (i)
from the board of trustees or directors of any subsidiary of the Company and/or
any other board to which he has been appointed or nominated by or on behalf of
the Company (including the Board), and (ii) from any position with the Company
or any subsidiary of the Company, including, but not limited to, as an officer
and director of the Company and any of its subsidiaries.


4.Compensation upon Termination. This Section provides the payments and benefits
to be paid or provided to Executive as a result of his termination of employment
with the Company. Except as provided in this Section 4, Executive shall not be
entitled to anything further from the Company as a result of the termination of
his employment, regardless of the reason for such termination.


(a)Termination for Any Reason. Following the termination of Executive’s
employment with the Company, regardless of the reason for such





--------------------------------------------------------------------------------





termination and including, without limitation, a termination of his employment
by the Company for Cause or by Executive without Good Reason, the Company will:


(i)pay Executive (or his estate in the event of his death) as soon as
practicable following the Date of Termination (A) any earned but unpaid base
salary, (B) any unpaid annual bonus for the year preceding the year of
termination if the relevant measurement period for such bonus concluded prior to
the Date of Termination, and (C) any accrued and unused vacation pay, through
the Date of Termination


(ii)reimburse Executive as soon as practicable following the Date of Termination
for any reimbursable business expenses incurred by Executive during his
employment with the Company in accordance with the Company’s policies and
procedures then in force (unless such termination occurred as a result of
misappropriation of funds); and


(iii)provide Executive with any compensation and/or benefits as may be due or
payable to Executive in accordance with the terms and provisions of any employee
benefit plans or programs of the Company.


Upon any termination of Executive’s employment with the Company, except as
otherwise provided herein, Executive (or his beneficiary, legal representative
or estate, as the case may be, in the event of his death) shall be entitled to
such rights in respect of any equity awards theretofore made to Executive, and
to only such rights, as are provided by the plan or the award agreement pursuant
to which such equity awards have been granted to Executive or other written
agreement or arrangement between Executive and the Company, provided that all
vested options shall remain exercisable for 60 days following such termination
(or if earlier, through the expiration of the scheduled term of such award).
(b)Termination by Company without Cause or by Executive for Good Reason. If
Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason, Executive will be entitled to the payments and
benefits provided in Section 4(a) and, in addition, the Company will, subject to
the following paragraph relating to the effectiveness and irrevocability of the
Release (as defined below), pay to Executive (i) a lump sum amount equal to the
Severance Amount, (ii) the Pro Rata Bonus paid at the time bonuses are paid to
similarly situated employees of the Company, (iii) the Medical Benefits, and
(iv) the Vesting Benefits.


(i)The “Severance Amount” will be equal to:


(A)if such termination is within three (3) months prior to or in connection with
(and in each case subject to the consummation of), or within two years
following, a Change in Control of the Company (a “Qualifying CIC Termination”),
2.5 times the sum of Executive’s then current: (x) annual base salary (unless a
diminution in base salary was the basis for a termination with Good Reason, in
which case it shall be the base salary just prior to any such diminution), and
(y) target short-term annual incentive bonus (unless a diminution in target
short-term annual incentive bonus was the basis for a termination with Good
Reason, in which case the target short-term annual incentive bonus shall be
calculated based on target short-term annual incentive bonus just prior to any
such diminution); or


(B)if such termination is not a Qualifying CIC Termination, 1.5 times the sum of
Executive’s then current (x) annual base salary (unless a diminution in base
salary was the basis for a termination with Good Reason, in which case it shall
be the base salary just prior to any such diminution), and (y) target short-term
annual incentive bonus (unless a diminution in target short-term annual
incentive bonus was the basis for a termination with Good Reason, in which case
the target short-term annual incentive bonus shall be calculated based on target
short-term annual incentive bonus just prior to any such diminution).


(ii)The “Pro Rata Bonus” will be equal to (A) if such termination is a
Qualifying CIC Termination, the greater of Executive’s target short-term annual
incentive bonus or the short-term annual incentive bonus earned in the year of
termination based on actual performance or (B) if such termination is not a
Qualifying CIC Termination, Executive’s short-term annual incentive bonus earned
in the year of termination based on actual performance; in either case
multiplied by the number of days in the year up to and including the Date of
Termination and divided by 365.


(iii)The “Medical Benefits” require the Company to provide Executive medical
insurance coverage substantially identical to that provided to other senior
executives of the Company (which shall be provided upon Executive’s election and
continued qualification for such Medical Benefits pursuant to the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”)) for (A) if such termination is a
Qualifying CIC Termination, for so long as Executive qualifies for COBRA
continuation Medical Benefits following the Date of Termination, up to two
years, or (B) if such termination is not a Qualifying CIC Termination, one year
following the Date of Termination. If this agreement to provide benefits
continuation raises any compliance issues or impositions of penalties under the
Patient Protection and Affordable Care Act or other applicable law, then the
parties agree to modify this Agreement so that it complies with the terms of
such laws without impairing the economic benefit to Executive.


(iv)The “Vesting Benefits” refer to the vesting on the Release Effectiveness
Date (as defined below) of all outstanding unvested equity and equity-based
awards granted by the Company that are subject to vesting based solely on
continued employment with the Company, with options remaining exercisable until
the 60th day following the Release Effectiveness Date (or if earlier, the
expiration of the term of the option. Subject to Executive’s execution of the
Release (as defined below) and the expiration of the related revocation period,
any termination or forfeiture of unvested equity and equity-based awards
eligible for acceleration of vesting pursuant to this Section 4(b) that
otherwise would have occurred on or within 60 days after the Date of Termination
will be delayed until the 60th day after the Date of Termination (but, in the
case of any option, not later than the expiration of the term of the option) and
will occur only to the extent such equity or equity-based awards do not vest
pursuant to this Section 4(b). For avoidance of doubt, the Vesting Benefit shall
not apply to equity and equity-based awards granted by the Company that are
subject to vesting based in whole or in part on achievement of performance-based
hurdles other than continued employment with the Company, such as hurdles based
on the Company’s operating performance or absolute or relative total return to
shareholders (as the vesting of any such awards following a termination shall be
governed by the terms set forth in the agreements related to any such awards).


(v)Change in Control” shall mean:


(A)Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 30% or more of either (1) the
then-outstanding common shares of the Company (the “Outstanding Company Common
Shares”) or (2) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of trustees
(the “Outstanding Company Voting Securities”); provided, however, that, for
purposes of this Section 4(b)(vii), the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust)





--------------------------------------------------------------------------------





sponsored or maintained by the Company or any of its affiliates or (iv) any
acquisition by any entity pursuant to a transaction that complies with
Sections 4(b)(vii)(C)(1), 4(b)(vii)(C)(2) and 4(b)(vii)(C)(3);


(B)Any time at which individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a trustee
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
trustees then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of trustees or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;


(C)Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or equity interests of
another entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Shares and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding common shares
(or other common equity securities) and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
trustees or directors, as the case may be, of the entity resulting from such
Business Combination (including, without limitation, an entity that, as a result
of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Shares and the
Outstanding Company Voting Securities, as the case may be, (2) no Person
(excluding any entity resulting from such Business Combination or any employee
benefit plan (or related trust) of the Company or such entity resulting from
such Business Combination) beneficially owns, directly or indirectly, 30% or
more of, respectively, the then-outstanding common shares (or other common
equity securities) resulting from such Business Combination or the combined
voting power of the then-outstanding voting securities of such entity, except to
the extent that such ownership existed prior to the Business Combination, and
(3) at least a majority of the members of the board of trustees or board of
directors (or equivalent governing body) of the entity resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or


(D)Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


The Company shall provide to Executive, within ten (10) days following the Date
of Termination (in any case, other than in connection with a termination of
employment pursuant to Section 2(a)), a separation and general release agreement
(the “Release”) in substantially the form typically used by the Company in
connection with severance pay modified to reflect the terms of this Agreement.
As a condition to the payments and other benefits pursuant to Section 4(b) and
(c), Executive must execute and the Release must become effective and
irrevocable within sixty (60) days after the Date of Termination (with the date
on which the Release becomes effective and irrevocable being referred to as the
“Release Effectiveness Date”). Subject to Section 5, the lump sum payments set
forth in this Section 4 shall be paid to Executive within 30 days after the
Release Effectiveness Date; provided, however, that if the Date of Termination
occurs on or after October 1 of a given calendar year, such payment shall,
subject to Section 5, be paid in January of the immediately following calendar
year.
(c)Disability. In the event Executive’s employment is terminated for Disability
pursuant to Section 2(b), Executive will be entitled to the payments and
benefits provided in Section 4(a) hereof and, subject to the effectiveness and
irrevocability of the Release, as described above, to the options granted to
Executive on April 20, 2015 (the “Initial Option Award”) remaining exercisable
for one (1) year following the Date of Termination (or if earlier, the
expiration of the term of the Initial Stock Option Award).


(d)Death. If Executive’s employment is terminated by his death, the Executive’s
beneficiary, legal representative or estate, as the case may be, will be
entitled to the payments and benefits provided in Section 4(c).


5.409A and Termination. Notwithstanding the foregoing, if necessary to comply
with the restriction in Section 409A(a)(2)(B) of the Internal Revenue Code of
1986, as amended (the “Code”) concerning payments to “specified employees” (as
defined in Section 409A of the Code and applicable regulations thereunder,
“Section 409A”) any payment or benefit which is due on account of Executive’s
separation from service that constitutes a “deferral of compensation” within the
meaning of Section 409A (whether under this Agreement, any other plan, program,
payroll practice or any equity grant) and which does not otherwise qualify under
the exemptions under Treas. Reg. § 1.409A-1(b)(4) (including, without
limitation, the short-term deferral exemption and the permitted payments under
Treas. Reg. § 1.409A-1(b)(9)(iii)(A)) that would otherwise be due hereunder
within six months after such separation shall nonetheless be delayed until the
first business day of the seventh month following Executive’s date of
termination and the first such payment shall include the cumulative amount of
any payments that would have been paid prior to such date if not for such
restriction, together with interest on such cumulative amount during the period
of such restriction at a rate, per annum, equal to the applicable federal
short-term rate (compounded monthly) in effect under Section 1274(d) of the Code
on the Date of Termination. Notwithstanding anything contained herein to the
contrary, Executive shall not be considered to have terminated employment with
the Company for purposes of Section 4 unless he would be considered to have
incurred a “separation from service” from the Company within the meaning of
Section 409A. The determination of whether and when a separation from service
has occurred shall be made in accordance with the presumptions set forth in
Treas. Reg. Section 1.409A‑1(h).


6.Section 280G. In the event that any payments or benefits otherwise payable to
Executive (1) constitute “parachute payments” within the meaning of Section 280G
of the Code, and (2) but for this Section 6, would be subject to the excise tax
imposed by Section 4999 of the Code, then such payments and benefits will be
either (x) delivered in full, or (y) delivered as to such lesser extent that
would result in no portion of such payments and benefits being subject to excise
tax under Section 4999 of the Code, whichever of the foregoing amounts, taking
into account the applicable federal, state and local income and employment taxes
and the excise tax imposed by Section 4999 of the Code (and any equivalent state
or local excise taxes), results in the receipt by Executive on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such payments and benefits may be taxable under Section 4999 of the
Code. Unless the Company and Executive otherwise agree in writing, any
determination required under this Section 6 will be made in writing by a
nationally-recognized accounting firm selected by the Company in its discretion
(the “Accountants”), whose determination will be conclusive and binding upon
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section 6, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and Executive agree to furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this provision. The Company will
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this provision. Any reduction in payments and/or
benefits required by this provision will occur in the following order: (1)
reduction of cash payments; (2) reduction of vesting acceleration of equity
awards; and (3) reduction of other benefits paid or provided to Executive;
provided that all amounts or payments that are not subject to calculation under
Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be reduced before any amounts that
are subject to calculation under Treas.





--------------------------------------------------------------------------------





Reg. §1.280G-1, Q&A-24(b) or (c). In the event that acceleration of vesting of
equity awards subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or
(c) is to be reduced, such acceleration of vesting will be cancelled in the
reverse order of the date of grant for equity awards If two or more equity
awards are granted on the same date, each award will be reduced on a pro-rata
basis.


7.Confidential Information, Ownership of Documents; Non-Competition;
Non-Solicitation.


(a)Confidential Information. During the time Executive is employed by the
Company and thereafter, Executive shall hold in a fiduciary capacity for the
benefit of the Company all trade secrets and confidential information, knowledge
or data relating to the Company and its businesses and investments, which shall
have been obtained by Executive during Executive’s employment with the Company
and which are not generally available public knowledge (other than by acts by
Executive in violation of this Agreement). Except as may be required or
appropriate in connection with his carrying out his duties to the Company,
Executive shall not, without the prior written consent of the Company or as may
otherwise be required by law or any legal process, any statutory obligation or
order of any court or statutory tribunal of competent jurisdiction, or as is
necessary in connection with any adversarial proceeding against the Company (in
which case Executive shall use his reasonable best efforts in cooperating with
the Company in obtaining a protective order against disclosure by a court of
competent jurisdiction), communicate or divulge any such trade secrets,
information, knowledge or data to anyone other than the Company and those
designated by the Company or on behalf of the Company in the furtherance of its
business or to perform his duties to the Company. Nothing in the Agreement shall
be interpreted or applied to prohibit Executive from disclosing matters that are
protected under any applicable whistleblower laws, including reporting possible
violations of laws or regulations, or responding to inquiries from, or
testifying before, any governmental agency or self-regulating authority, all
without notice to or consent from the Company. Additionally, Executive is hereby
notified that the immunity provisions in Section 1833 of title 18 of the United
States Code provide that an individual cannot be held criminally or civilly
liable under any federal or state trade secret law for any disclosure of a trade
secret that is made (1) in confidence to federal, state or local government
officials, either directly or indirectly, or to an attorney, and is solely for
the purpose of reporting or investigating a suspected violation of the law, (2)
under seal in a complaint or other document filed in a lawsuit or other
proceeding, or (3) to Executive’s attorney in connection with a lawsuit for
retaliation for reporting a suspected violation of law (and the trade secret may
be used in the court proceedings for such lawsuit) as long as any document
containing the trade secret is filed under seal and the trade secret is not
disclosed except pursuant to court order.


(b)Removal of Documents; Rights to Products. Executive may not remove any
records, files, drawings, documents, models, equipment, and the like relating to
the Company’s business from the Company’s premises without its written consent,
unless such removal is in the furtherance of the Company’s business or is in
connection with Executive’s carrying out his duties to the Company and, if so
removed, they will be returned to the Company promptly after termination of
Executive’s employment hereunder, or otherwise promptly after removal if such
removal occurs following termination of employment. Executive shall and hereby
does assign to the Company all rights to trade secrets and other products
relating to the Company’s business developed by him alone or in conjunction with
others at any time while employed by the Company. In the event of any conflict
between the provision of this paragraph and of any applicable employee manual or
similar policy of the Company, the provisions of this paragraph will govern.


(c)Non-Competition; Non-Solicitation; Protection of Business. During the time
Executive is employed by the Company and until the first anniversary of the
applicable Date of Termination the Executive will not (i) engage in any
Competing Business (as defined below) or pursue or attempt to develop any
project known to Executive and which the Company is pursuing, developing or
attempting to develop as of the Date of Termination (a “Project”), directly or
indirectly, alone, in association with or as a shareholder, principal, agent,
partner, officer, director, employee or consultant of any other organization,
(ii) divert to any entity which is engaged in any business conducted by the
Company any Project, corporate opportunity or any customer of the Company, or
(iii) solicit any officer, employee (other than secretarial staff) or consultant
of any of the Company to leave the employ of the Company. Notwithstanding the
preceding sentence, Executive shall not be prohibited from owning less than 1%
percent of any publicly-traded entity, whether or not such entity is in
competition with the Company. If, at any time, the provisions of this
Section 7(c) shall be determined to be invalid or unenforceable, by reason of
being vague or unreasonable as to duration or scope of activity, this Section
7(c) shall be considered divisible and shall become and be immediately amended
to only such duration and scope of activity as shall be determined to be
reasonable and enforceable by the court or other body having jurisdiction over
the matter; and Executive agrees that this Section 7(c), as so amended, shall be
valid and binding as though any invalid or unenforceable provision had not been
included herein. “Competing Business” means any business the primary business of
which is being engaged in by the Company as a principal business of the Date of
Termination (including, without limitation, the development, owning and
operating of commercial real estate in the principal geographical markets in
which the Company operates on the Date of Termination and the acquisition and
disposition of commercial real estate in those markets for the purpose of
development, owning and operating such real estate).


(d)Litigation and Regulatory Cooperation. During and after Executive’s
employment, Executive shall cooperate with the Company in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of the Company which relate to events or
occurrences that transpired while Executive was employed by the Company.
Executive’s cooperation in connection with such claims or actions shall include,
but not be limited to, being available to meet with counsel to prepare for
discovery or trial and to act as a witness on behalf of the Company as
reasonably requested by the Company and at mutually convenient times. During and
after Executive’s employment, Executive also shall cooperate with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while Executive was employed by the Company. The
Company shall provide Executive with compensation on an hourly basis calculated
at his final current annual base salary rate for requested litigation and
regulatory cooperation that occurs after his termination of employment, and
reimburse Executive for all costs and expenses incurred in connection with his
performance under this Section 7(d), including, without limitation, reasonable
attorneys’ fees and costs; provided that Executive’s right to such compensation
shall not apply to time spent in activities that could have been compelled
pursuant to a subpoena, including testimony and related attendance at
depositions, hearings or trials.


(e)Injunctive Relief. In the event of a breach or threatened breach of this
Section 7, Executive agrees that the Company shall be entitled to injunctive
relief in a court of appropriate jurisdiction to remedy any such breach or
threatened breach, Executive acknowledging that damages would be inadequate and
insufficient.


(f)Continuing Operation. Except as specifically provided in this Section 7, the
termination of Executive’s employment or of this Agreement shall have no effect
on the continuing operation of this Section 7.


8.Indemnification.


(a)The Company agrees that if Executive is made a party to or threatened to be
made a party to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that
Executive is or was a trustee, director or officer of the Company or is or was
serving at the request of the Company or any subsidiary or either thereof as a
trustee, director, officer, member, employee or agent of another corporation or
a partnership, joint venture, trust or other enterprise, including, without
limitation, service with respect to employee benefit plans, whether or not the
basis of such Proceeding is alleged action in an official capacity as a trustee,
director, officer, member, employee or agent while serving as a trustee,
director, officer, member,





--------------------------------------------------------------------------------





employee or agent, Executive shall be indemnified and held harmless by the
Company to the fullest extent authorized by applicable law (including the
advancement of applicable, reasonable legal fees and expenses), as the same
exists or may hereafter be amended, against all expenses incurred or suffered by
Executive in connection therewith, and such indemnification shall continue as to
Executive even if Executive has ceased to be an officer, director, trustee or
agent, or is no longer employed by the Company and shall inure to the benefit of
his heirs, executors and administrators.


(b)Executive will be entitled to coverage under the Company’s directors’ and
officers’ liability insurance policy on the same terms as for the Company’s
other officers.


9.Successors; Binding Agreement.


(a)Company’s Successors. No rights or obligations of the Company under this
Agreement may be assigned or transferred except that the Company will require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “the Company”
shall mean both the Company as defined above and any such successor that assumes
this Agreement, by operation of law or otherwise.


(b)Executive’s Successors. No rights or obligations of Executive under this
Agreement may be assigned or transferred by Executive other than his rights to
payments or benefits hereunder, which may be transferred only by will or the
laws of descent and distribution. If Executive should die following his Date of
Termination while any amounts would still be payable to him hereunder if he had
continued to live, all such amounts unless otherwise provided herein shall be
paid in accordance with the terms of this Agreement to such person or persons so
appointed in writing by Executive, or otherwise to his legal representatives or
estate.


10.Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered either personally or by United
States certified or registered mail, return receipt requested, postage prepaid,
addressed as follows (or such other addresses as specified by the parties by
like notice):


If to Executive:


Mr. Mark Langer
[Address on file with the Company]


With a copy to:
Andrew S. Goodstadt, Esq.
Goodstadt Law Group, PLLC
910 Franklin Avenue, Suite 200
Garden City, New York 11530


If to the Company:


Urban Edge Properties
888 Seventh Avenue
New York, New York 10106
Tel: 212-894-7000
Attention: Chief Executive Officer and General Counsel


11.Resolution of Differences Over Breaches of Agreement. The parties shall use
good faith efforts to resolve any controversy or claim arising out of, or
relating to this Agreement or the breach thereof, first in accordance with the
Company’s internal review procedures, except that this requirement shall not
apply to any claim or dispute under or relating to Section 7 of this Agreement.
If despite their good faith efforts, the parties are unable to resolve such
controversy or claim through the Company’s internal review procedures, then such
controversy or claim shall be resolved by arbitration in Manhattan, New York, in
accordance with the rules then applicable of the American Arbitration
Association (provided that the Company shall pay the filing fee and all hearing
fees, arbitrator expenses and compensation fees, and administrative and other
fees associated with any such arbitration), and judgment upon the award rendered
by the arbitrator(s) may be entered in any court having jurisdiction thereof. If
any contest or dispute shall arise between the Company and Executive regarding
any provision of this Agreement, the Company shall reimburse Executive for all
legal fees and expenses reasonably incurred by Executive in connection with such
contest or dispute, but only if Executive is successful in respect of
substantially all of Executive’s claims brought and pursued in connection with
such contest or dispute. Additionally, the Company will reimburse Executive for
reasonable legal fees and expenses incurred by Executive in connection with the
negotiation and preparation of this Agreement up to $10,000 as soon as
reasonably practicable following the date hereof.


12.Amendments; Severability; No Waiver. No provisions of this Agreement may be
amended, modified, or waived unless such amendment or modification is agreed to
in writing signed by Executive and by a duly authorized officer of the Company,
and such waiver is set forth in writing and signed by the party to be charged.
The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect. No failure by
either party to declare a default due to any breach of any obligation under this
Agreement by the other, nor failure by either party to act quickly with regard
thereto, shall be considered to be a waiver of any such obligation, or of any
future breach.


13.Miscellaneous.


(a)At-Will Employment. Executive acknowledges and agrees that nothing in this
Agreement shall be construed to imply that Executive’s employment is guaranteed
for any period of time. Executive’s employment is at-will and either the Company
or Executive may terminate the employment relationship at any time for any
reason or for no reason as set forth in Section 2.


(b)Full Settlement. The Company’s obligations to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder will not
(absent fraud or willful misconduct or a termination for Cause) be affected by
any set-offs, counterclaims, recoupment, defense, or other claim, right or
action that the Company may have against Executive or others. After termination
of Executive’s employment with the Company, in no event will Executive





--------------------------------------------------------------------------------





be obligated to seek other employment or take any other action by way of
mitigation of the amounts payable to Executive under any of the provisions of
this Agreement and such amounts will not be reduced whether or not Executive
obtains other employment.


14.Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of New York without
regard to its conflicts of law principles.


15.Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, term sheets, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of such
subject matter. Any other prior agreement of the parties hereto in respect of
the subject matter contained herein is hereby terminated and cancelled, other
than any equity agreements or any compensatory plan or program in which the
Executive is a participant on the date hereof. For the avoidance of doubt, as of
the date hereof, the Employment Agreement, dated as of February 4, 2015, between
Executive and the Company is superseded in its entirety by this Agreement and is
of no further force or effect.


16.409A Compliance.


(a)This Agreement is intended to comply with the requirements of Section 409A.
To the extent that any provision in this Agreement is ambiguous as to its
compliance with Section 409A or to the extent any provision in this Agreement
must be modified to comply with Section 409A (including, without limitation,
Treasury Regulation 1.409A-3 (c)), such provision shall be read, or shall be
modified (with the mutual consent of the parties, which consent shall not be
unreasonably withheld), as the case may be, in such a manner so that all
payments due under this Agreement shall comply with Section 409A. For purposes
of Section 409A, each payment made under this Agreement shall be treated as a
separate payment. In no event may Executive, directly or indirectly, designate
the calendar year of payment.


(b)All reimbursements provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.


(c)Executive further acknowledges that any tax liability incurred by Executive
under Section 409A of the Code is solely the responsibility of Executive.


17.Withholding Taxes. The Company may withhold from any amounts or benefits
payable under this Agreement income taxes and payroll taxes that are required to
be withheld pursuant to any applicable law or regulation.


18.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.
Photographic, faxed or PDF copies of such signed counterparts may be used in
lieu of the originals for any purpose.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.
URBAN EDGE PROPERTIES
EXECUTIVE
By: /s/ Jeffrey Olson
Jeffrey Olson
Chief Executive Officer
By: /s/ Mark Langer
Mark Langer














